PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
  United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/734,978
Filing Date: 6 Jan 2013
Appellant(s): Stauffer, David, William



__________________
David Stauffer
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed (arguments of 1/6/2022 and corrected claims of 2/4/2022).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,
or for pre-AlA the inventor(s), at the time the application was filed, had possession of
the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AlA the
applicant regards as the invention.

Claims 1,2 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over "A Really Big Straw for a Really Big Gulp: The Washington-to-California Pipeline”
article referred here on out as Pipeline Article in view of Ross ‘734 and Avoiding Outside
Interference with Pipelines article (referred here on out as Pipeline safety).

Claim 3 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over
Pipeline Article in view of Ross and Pipeline safety as applied to claim 1 above, and
further in view of Canadian document (CA 2296088) and Henderson (US
20110254179).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

(2) Response to Argument
Appellant fails to explicitly articulate exactly what claimed limitations (elements) in the respective claims (for example what claim limitations in claim 1 or claim limitations in claim 2) are not taught by the various combination of the Pipeline article, Ross ‘734, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021.  Appellant generically argues that several elements “19” (claimed limitations) of “36” elements (claimed limitations) are novel because they were not taught by the prior art and/or obvious and therefore appellant should be granted a patent or at least the combination of the “36” elements is novel and therefore appellant should be granted a patent.  The examiner established in FOA 8/2/2021 that each claimed limitation (element) in the respective claims is taught by the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021 and as such the corresponding claims are not patentable.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner established in FOA 8/2/2021 the teaching, suggestion and motivation to combine the claimed limitations (elements) in the respective claims and as such the corresponding claims are not patentable.
As a side note, claims 1 and 2 do not require the combination of “36” elements for “patentability”; therefore, any such arguments are moot with regards to at least claims 1 and 2. 


Addressing (page 1)
Appellant argues that the prior art of record and/or common knowledge fails to teach the
19 novel elements of his 36 elements. The examiner disagrees.
The claimed elements were discussed as being taught by the various combination of the Pipeline article, Ross ‘734, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021 (pages 6-12).  

Appellant argues that “only one new element is sufficient to entitle the inventor to a patent”.  The appellant is not entitled to a patent since each and every “new element” was taught by prior art of record and/or common knowledge. Furthermore, it should be noted that simply having a “new element” is not the sole requirement for patentability.
Claims must also comply with 35 U.S.C. 112 1st and 2nd requirements. The claims failed to comply with 35 USC 112 1st and 2nd requirements (see FOA 8/2/2021).


Addressing (last line of page 2 thru page 3)
Appellant argues that since “the examiner did not find prior art, or common knowledge on inventor Stauffer’s novel 36 element combination, 35 U.S.C 101 requires the examiner to grant the patent”.
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

and since the examiner failed to reject any of the claims under 35 USC 101, the claims
are then deemed allowable. The fact that the claims were not rejected under 35 USC
101 does not make the claims allowable. The claims failed to comply with 35 USC 112
1st and 2nd requirements (see FOA 8/2/2021).


Addressing (last three lines of page 5)
Appellant argues that “nobody has ever thought of the invention of sending that water (water that was inputted upstream and then flowed downstream) 400 miles back uphill by water tank pressure (submerged pipeline) principles all without pumping”. It should be noted that such argument (400 miles back uphill) is far more limiting than the claimed subject matter.  Furthermore, Ross ‘734 teaches gravity and siphoning principles which allows water to flow uphill (see FOA 8/2/2021 in particular Ross ‘734 para 0001 along with PTAB decision 8/16/19).

Addressing (page 7)
Appellant argues that “In the entire history of humanity, no other country or water authority has ever thought of this pipeline/water tank (submerged pipeline) invention to raise water for inland farmers and ranchers without pumping”.  The examiner disagrees.  
(See FOA 8/2/2021 in particular Ross para 0001 along with PTAB decision 8/16/19) wherein the combination of the Pipeline Article in view of Ross ‘734 and Pipeline safety Article teach to have submerged pipelines water input at high elevation and allow water to flow downstream to sea level and then back up hill without pumping.
Appellant argues that “the examiner failed to cite any prior art that has any teaching, suggestion or motivation to combine inventor Stauffer’s nine novel elements into his novel nine-element combination”.  The examiner disagrees.  Each and every claimed limitation were addressed in FOA 8/2/2021 (under response to arguments A-I).  
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claimed elements and motivation to combine were discussed as being either taught by the prior art of record and/or obvious (see FOA 8/2/2021).

Addressing (last two lines of page 8 thru page 9)
Appellant argues that “no other country in the entire history of humanity has ever thought of putting pipeline at the bottom of a river in order to satisfy environmentalist concerns”.  The concerns being pipeline being submerged “so low in the water that environmentalist on the shores of the river could not see them” and “so low in the water that ships would not hit them”.  The examiner pointed out that such limitations are indefinite (metes and bounds cannot be determined, see FOA 8/2/2021).  Appellant failed to address/overcome the 112 2nd rejection.  In any event, the examiner cited Pipeline safety article (6/24/2020, 1 page).  Pipeline safety article (6/24/2020, 1 page) teaches submerged pipelines pose serious threat to human life and the environment if not placed at a sufficient depth in a river. For example, damaged to anchors, fishing nets, collisions with ships and the overall aesthetics of the river (See pipeline safety article). Therefore, it would have been considered obvious to one of ordinary skill in the to have the submerged pipelines so low in the river that no ship hits them and cannot be visible from shore since such a modification would comply with basic pipeline safety protocol.

Addressing (page 12)
Appellant argues that “no other country has ever proposed decreasing carbon dioxide air pollution by using in-pipe electricity generators in the entire history of mankind”. 
However, appellant admits that in-pipe electricity generators are known and have been installed by Lucid Energy, Inc. (see last two lines on page 10 thru page 11 of Appeal Brief filed 1/6/2022 and claim 3 of Appeal Brief filed 1/6/2022).
It should be noted that such argument (no other country has ever proposed decreasing carbon dioxide air pollution by using in-pipe electricity generators in the entire history of mankind) is far more limiting than the claimed subject matter.  
Furthermore, Ross ‘734 teaches in-pipe hydroelectric generation plants (see abstract, Figs. 6,7, para 0001, 0005, 0008, note the hydroelectric plant is in a pipe see Fig. 7) one wherever desired (see para 0001) to generate electricity by having the turbines run by the water that flows through the pipeline by the force of gravity, for the various agriculture regions, cities and towns along the pipeline routes.
Furthermore, the originally filed disclosure filed 1/6/13 fails to provide basis for "in-pipe hydroelectric generation plants" See MPEP 2163.06 (new matter). Amended specification filed 8/14/15 cannot be construed as originally filed specification.

Addressing (pages 14,15)
Appellant argues that “the combination of submerged pipelines, with the in-pipe electricity generators and external power source to pump the water” has never been invented nor installed in any river of the world in the entire history of mankind.  

As noted as the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

See the rejection of claim 3 in FOA 8/2/2021 wherein “the combination of submerged pipelines, with the in-pipe electricity generators and external power source to pump the water” is disclosed.
Appellant argues that the novel combination of “submerged pipelines, with the in-pipe electricity generators and external power source to pump the water” benefit salmon run. It should be noted that the above rejection of claim 3 meets the claimed limitations and therefore would also yield the desired results of benefit salmon run.
 Appellant argues over and over that the combination of his “36” elements is novel.  The examiner has pointed out over and over that the combination of the “36” claimed elements is not novel because the claimed elements are taught by the prior art of record and/or obvious (see FOA 8/2/2021 in particular rejection of claim 3) and the combination of the claimed elements is established as being obvious (see FOA 8/2/2021 in particular the rejection of claim 3).

Addressing (page 17)
Appellant argues that in the entire history of human kind there has never been “a water pipeline that ran 400 miles down the bottom of a river, so low in the water that no ship hit it and so low that environmentalist do not see it.”.  It should be noted that the limitation “400 miles” is far more limiting than the claimed subject matter.   
One cannot determine the metes and bounds of the limitation “so low in the river water that no ships hit it”. Since ship sizes (draft) vary one is unable to determine exactly what depth is the submerged system below the water level (see 112 2nd rejection of FOA 8/2/2021).
One cannot determine the metes and bounds of the limitation “environmentalists on shore do not see it”. Since a person’s vision varies one is unable to determine exactly what depth is the submerged system to not be seen from shore.  Further, the clarity of the water will determine what one can and cannot see.
Appellant fails to over the 112 1st and 2nd rejections made in the Final Office Action (8/2/2021).
Furthermore, see Pipeline safety article (6/24/2020, 1 page in FOA 8/2/2021) wherein it teaches to place submerged pipelines at particular depths (e.g. so low that no ships hit it and environmentalist on shore do not see it).

Addressing (page 18)
Appellant argues that elements 5,6,7,11,14,15,16,17,18,19,20,21,23,25,26,27,28,29,30 (totaling 19 elements) called for in claim 3 are not obvious from the prior art.  The examiner disagrees. 
Claim set filed 2/4/2022 fails to include elements 5, 19-21,23,25.
Element 6, ten pipelines (see discussion of legal precedence (duplication of parts) in FOA 8/2/2021) and PTAB decision of 8/16/2019.
Element 7, pipeline can go to different location …. (see rejection of claim 1 in FOA 8/2/2021).
Elements 11,14,15 “for irrigation for agriculture …” are merely intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Element 16, U-turn of the pipeline …. (see rejection of claim 1 in FOA 8/2/2021).
Element 16 is indefinite because it references specific geographic landmarks.
Furthermore, the originally filed disclosure (specification filed 1/6/13) fails to provide basis for “one to three (pipelines) of which do a U-turn at the mouth of a river and go back up the river’; therefore, such phrase constitutes new matter.
Element 17, pipeline can rise back above sea level via siphon principles …. (see rejection of claim 1 in FOA 8/2/2021 in particular para 0001 of Ross).
Element 18, other pipeline travel through the Pacific Ocean and then go up rivers (see rejection of claim 1 in FOA 8/2/2021, in particular Pipeline article and Ross).
Elements 26-29, all without pumping using only gravity … siphon principles (see rejection of claim 1 in FOA 8/2/2021, in particular para 0001 of Ross).
Element 30, pollution free in-pipe generators (see discussion of claim 2 in FOA 8/2/2021).  The originally filed disclosure filed 1/6/13 fails to provide basis for "in-pipe hydroelectric generation plants" See MPEP 2163.06 (new matter). Amended specification filed 8/14/15 cannot be construed as originally filed specification.
Furthermore, see page 10+ of instant Appeal Brief (1/6/2022) wherein, appellant admits such pollution free in-pipe generators are well known and old.
Element 31, thousands of in-pipe generators (one every 10 meters) … (see discussion of claim 2 in FOA 8/2/2021 in particular Ross).
Element 32, distributing electricity to the towns and cities … (see discussion of claim 2 in FOA 8/2/2021 in particular Ross).
Element 33 an independent power unit … (see discussion of claim 3 in FOA 8/2/2021 in particular Canadian document and Henderson).
Element 34 generator can be powered to push water …. (see discussion of claim 3 in FOA 8/2/2021, in particular Canadian document and Henderson).
Elements 35, 36 “so dam can be breached, so fish can swim up and down the river” … are merely intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 3 includes the “36” elements appellant alleges to be novel individually and/or in combination.  However, each and every claimed limitation was met by the various combination of the Pipeline article, Ross ‘734, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021.  
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner established in FOA 8/2/2021 the teaching, suggestion and motivation to combine the claimed limitations (elements) in the respective claims and as such the corresponding claims are not patentable.
Furthermore claim 3 also fails to comply with 35 U.S.C 112 1st and 2nd paragraphs; appellant fails to overcome the 112 1st and 2nd rejections stated in FOA 8/2/2021. 





Addressing (pages 20, 21)
Appellant argues that elements (31) to (36) are not in prior art at all.  The examiner disagrees.  See discussion immediately above under Addressing (pages 18).
Appellant alleges that the “Examiner has admitted that no prior art has the required motivation language to make Appellant’s novel invention”.  Appellant alleges that the “Examiner has agreed no other person at any time in the history of the earth has had the motivation to combine all of Inventor Stauffer’s elements” (see pages 29-30 of Examiner’s Answer 2/1/2019).  The examiner disagrees with appellant’s characterization.  The examiner merely points out no single reference discloses the claimed combination of elements. However, the examiner maintains that the various combination of the Pipeline article, Ross ‘734, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art, all taken in a varying combination, render the claimed combination obvious. This was laid out in the Final Office Action dated 8/2/2021. Therefore, the claimed subject matter is not deemed patentable.
Appellant alleges that neither the PTAB nor the examiner can establish obviousness based on a combination of the elements disclosed in the prior art to meet the “36” element combination of appellants invention.  It should be noted that such argument is moot since the PTAB decision of (8/16/2019) was not based on “36” elements.  The examiner maintains that the various combination of the Pipeline article, Ross ‘734, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art, all taken in a varying combination, render the claimed combination of “36” elements obvious. This was laid out in the Final Office Action dated 8/2/2021. Therefore, the claimed subject matter is not deemed patentable.
As a side note, claims 1 and 2 do not require the combination of “36” elements for “patentability”; therefore, such arguments are moot with regards to at least claims 1 and 2. 
Addressing (page 22)
Appellant argues that there is no motivation, suggestion or teaching of the desirability of making the specific combination that was made by the appellant.  The examiner disagrees.  The examiner maintains that the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art, all taken in a varying combination, render the claimed combination of specific elements made by appellant obvious. This was laid out in the Final Office Action dated 8/2/2021.
Addressing (page 24)
Appellant argues that the examiner has failed to cite any prior art that has any  motivation, suggestion or teaching to combine inventor Stauffer’s elements into his novel 36 element combination.  The examiner disagrees.  The examiner maintains that the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021, all taken in a varying combination, render the claimed specific combination of 36 elements made by appellant obvious. This was laid out in the Final Office Action dated 8/2/2021 and above under Addressing (page 18).

Addressing (page 25)
Appellant argues there is no motivation to modify the prior art to yield a desired result.
The examiner disagrees.
Upon considering the various combination of the Pipeline article, Ross, Pipeline Safety article, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art, in totality, teach transporting water through a pipeline from an input location to a desired end location. Therefore, based on numerous factors such as the topography, environmental concerns, costs and desired output location, it would have been considered obvious to one of ordinary skill in the art to have some of the pipelines (one to three) to make a u-turn (180 degree U turn) at the mouth of the river and go back-up stream to supply water at a location below the input point since such a modification provides water to desired end user (when the end user is located upstream from the mouth of the river) while taking advantage of gravity and siphon principles. This modification reduces the need for a pump to pump water uphill at a desired location.


Addressing (page 26)
Appellant generically argues that several elements “19” (claimed limitations) of “36” elements (claimed limitations) are novel because they were not taught by the prior art and/or obvious and therefore appellant should be granted a patent or at least the combination of the “36” elements is novel and therefore appellant should be granted a patent.  The examiner established in FOA 8/2/2021 that each claimed limitation (element) in the respective claims is taught by the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021 and as such the corresponding claims are not patentable.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner established in FOA 8/2/2021 the teaching, suggestion and motivation to combine the claimed limitations (elements) in the respective claims and as such the corresponding claims are not patentable. 
As a side note, claims 1 and 2 do not require the combination of “36” elements for “patentability”; therefore, any such arguments are moot with regards to at least claims 1 and 2. 

Addressing (pages 27,28)
Appellant argues there is no teaching for elements 30-36 as called for in claim 3.  The examiner disagrees.  See Addressing (page 18) above.

Addressing (page 29)
Appellant argues that claiming specific geographic location (e.g. claim 3) is patent subject matter eligible.  The examiner disagrees since such limitations are considered to be part of abstract ideas, law of nature and natural phenomena. Nevertheless, claim 3 fails to overcome the 112 1st and 2nd rejections in FOA 8/2/2021.  A further example of indefiniteness is claim 3 is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation in-pipe electricity generators, and the claim also recites Lucid Energy, Inc. in-pipe generators in use in Portland Oregon which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As appellant claim 3 limits the apparatus to Columbia River, Pacific Ocean etc., such limitations contradict claim 1 limitation of transporting water “all around the world and in almost every river of the world”.

Addressing (page 30)
Appellant argues that “Inventor Stauffer is the only person who has ever invented a lighter pipeline made out of plastic”. The examiner disagrees since this issue was already decided in PTAB decision of 8/16/2019.
  
Addressing (page 31)
In order to overcome the “new matter” rejections of FOA 6/2/2021, appellant argues that “There is no examining requirement that all of the claim language must be found in the originally filed application 1/6/2013”.  This argument is not persuasive.
There are two statutory provisions that prohibit the introduction of new matter. The first provision is 35 U.S.C. 132, which provides that no amendment shall introduce new matter into the disclosure of the invention. The second provision is 35 U.S.C. 251, which provides that no new matter shall be introduced into the application for reissue.


Addressing (pages 32, 33)
Appellant cited numerous court cases to establish why a patent should be granted in this case.  However, the cited cases do not overcome the rejections made in FOA 8/2/2021.  

Appellant fails to explicitly articulate exactly what claimed limitations (elements) in the respective claims (for example what claim limitations in claim 1 or claim limitations in claim 2) are not taught by the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021.  Appellant generically argues that several elements “19” (claimed limitations) of “36” elements (claimed limitations) are novel because they were not taught by the prior art and/or obvious and therefore appellant should be granted a patent or at least the combination of the “36” elements is novel and therefore appellant should be granted a patent.  The examiner established in FOA 8/2/2021 that each claimed limitation (element) in the respective claims is taught by the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021 and as such the
corresponding claims are not patentable.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner established in FOA 8/2/2021 the teaching, suggestion and motivation to combine the claimed limitations (elements) in the respective claims and as such the corresponding claims are not patentable. 
As a side note, claims 1 and 2 do not require the combination of “36” elements for “patentability”; therefore, any such arguments are moot with regards to at least claims 1 and 2. 
Claims 1-3 remain properly rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph (see FOA 8/2/2021).
Claims 1-3 remain properly rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over the various combination of the Pipeline article, Ross, Pipeline Safety article, Canadian document ‘088, Henderson ‘179, Legal precedence, General Knowledge and/or obviousness to one of ordinary skill in the art as laid out in the FOA 8/2/2021.
Claims 2 and 3 depend from claim 1; therefore, if claim 1 is found unpatentable then claims 2 and 3 should respectively fall with claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Sunil Singh/
Sunil Singh
Primary Examiner Art Unit 3678

Conferees:
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678                                                                                                                                                                                                        

Heather Shackelford
/HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.